Greeting :
Whereas Stephen Downing lately in our Supreme Court aforesaid obtained a judgment against Hubert Lacroix for his damages which he sustained by the occasion of the non performance of certain promises and undertakings made by the said Hubert Lacroix to the said Stephen Downing whereof he is convicted as appears of record: and whereas from the complaint of the said Hubert Lacroix shewing good cause therefor, it appears in rendering the said judgment manifest injustice hath been done to the great damage of the said Hubert Lacroix, and being willing that full justice may be done in this behalf to the said Hubert Lacroix you are hereby commanded that if before the receipt of these presents you have not made execution of the said Judgment then you supercede entirely as well from taking, arresting, or in any manner molesting the said Hubert Lacroix by reason of the occasion aforesaid, as from
[seal] *583taking the goods and chattels lands & tenements of the said Hubert Lacroix by occasion of the Judgment aforesaid, but should you have taken or arrested the said Hubert Lacroix that you forthwith release and set him at large, or should you have taken the goods and chattels lands or tenements of the said Hubert Lacroix that you make restitution of the same until his said complaint be fully heard & determined by the Supreme Court aforesaid at the next Session thereof. Witness Augustus B. Woodward presiding Judge of the Supreme Court of the Territory of Michigan at the City of Detroit on the twenty ninth day of July in the year One thousand eight hundred and [twenty] three, and in the Forty eight year of the Independence of the United States of America
Jer. V R Ten Eyck Dy Clerk